Citation Nr: 0639178	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection of the 
veteran's partial esophageal stricture (hereafter "throat 
condition") was proper.   

2.  Entitlement to an initial compensable disability 
evaluation for a throat condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L. R. 




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In July 2004, the RO severed the veteran's service connection 
for a throat condition.  The veteran filed a timely notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC) in January 2005.  In April 2005, the veteran submitted 
a statement describing his throat problems and asking why VA 
would not consider his evidence.  The Board construes this 
letter as a timely substantive appeal in lieu of a VA Form 9 
and will address the issue of whether severance of service 
connection was proper.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the award 
of service connection for the veteran's throat condition was 
clearly and unmistakably erroneous.

2.  The veteran's throat condition is not moderate in 
severity.  






CONCLUSIONS OF LAW

1.  The severance of service connection for the veteran's 
throat condition was improper.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 
3.326(a) (2006).

2.  The criteria for a compensable rating for a throat 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code 
(DC) 7203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be severed only where evidence 
establishes that it the grant was clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The veteran will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons for the severance, and 
will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, final rating action will be taken.  38 U.S.C.A. 
§§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) 
(2006).

"Clear and unmistakable error" (CUE) is defined as a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).  

The Court of Appeals for Veterans Claims (Court) has outlined 
a three-pronged test to determine whether CUE was present in 
a prior determination.  The criteria are: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions in 
effect at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based upon the record and law that existed a the time of 
the prior adjudication in question.  Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Russell v. Principi, 3 Vet. App. 
310 (1992); Fugo v. Brown, supra at 43- 44.

Although the same standards applied in a determination of CUE 
in a prior decision are applied to a determination of whether 
a decision granting service connection was the product of CUE 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  

In this case, the veteran was already service-connected for 
degenerative disc disease of the cervical spine, with 
anterior osteophtyes, when he filed a claim for a throat 
condition.  His private physician, Dr. B. B., diagnosed him 
with an anterior C3-4 large spondylotic spur formation with 
calcification of the anterior longitudinal ligament from C2 
to T2.  This formation caused swallowing difficulty over the 
previous two years.  In May 2000, after undergoing an 
esophagram with barium swallow, Dr. B. B. noted that the 
veteran had a small anterior cervical esophageal web at the 
C4-5 level.  

In August 2000, the veteran underwent an anterior spurectomy 
to remove osteophytes that were compressing his esophagus.  A 
post-operative follow-up with Dr. B. B. showed that the 
veteran had to lean forward to swallow properly.  

In May 2002, the veteran was scheduled for a VA spine 
examination, for which he failed to report.  In May 2002, the 
RO granted service connection for the veteran's throat 
condition based on the September 2000 post-operative report 
from Dr. B. B.  The veteran was assigned a noncompensable 
evaluation; he appealed the decision.  

While the veteran's claim for an increased evaluation was 
pending, the RO, in May 2004, proposed to sever service 
connection for the throat condition, citing CUE in the May 
2002 rating decision.  The RO stated that the May 2002 
decision contained CUE because there were no objective 
medical findings of claimed esophageal stricture, and that 
there was no diagnosis of any throat condition.  

Importantly, at this time the RO stated that the medical 
record "failed to identity any chronic impairments to the 
swallowing mechanism for favorable consideration of service 
connection."  

The Board does not find CUE in the May 2002 RO decision.  
Private treatment records from Dr. B. B. diagnosed the 
veteran with throat spurs secondary to his service-connected 
cervical spine disability, and there is medical evidence that 
the spurs caused swallowing difficulty over a two year 
period.  The September 2000 post-operative record showed that 
the veteran still could not swallow normally.  Therefore, 
there was evidence of record that the veteran had difficulty 
swallowing due to his cervical spine disability.  

Consequently, the records from Dr. B. B. supply clear 
evidence that the severance of service connection was 
improper.  If there was error in the May 2002 RO decision, it 
was not the type of error described by the Court in its 
three-pronged test.  The correct facts were before the 
adjudicator and the statues were properly applied.  The Board 
does not find CUE in the May 2002 RO decision that granted 
service connection.  Thus, restoration of service connection 
for a throat condition is warranted. 38 U.S.C.A. §§ 1110, 
5103, 5107; 38 C.F.R. § 3.105.  

However, restoration of service connection for a throat 
condition does not imply that the veteran is entitled to a 
compensable evaluation based upon his current level of 
disability.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected throat condition, currently 
assigned a noncompensable evaluation under DC 7203, stricture 
of the esophagus.  38 C.F.R. § 4.114.  

Under DC 7203, a 30 percent rating is warranted for a 
moderate stricture of the esophagus.  This is the lowest 
compensable rating.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

In January 2004, the veteran underwent a VA spine 
examination.  The examiner stated that prior to 2000, the 
veteran had difficulty swallowing solid foods and pills, and 
that he had surgery to remove the osteophtyes that were 
causing the problem.  The veteran reported that his 
swallowing was much better.  The examiner stated that the 
veteran's dysphagia had cleared and that he had "no further 
difficulty with swallowing whatsoever following removal of 
the osteophtyes."  

After examining the veteran, the examiner elaborated that it 
would be "hard to imagine an osteophyte with sufficient 
compression of the esophagus to affect the swallowing 
mechanism."  The physician reiterated that the veteran did 
not offer any complaints of swallowing difficulty at the time 
of the examination.  

VA treatment records from April 2003 show that the veteran 
denied problems swallowing.  An April 2002 VA treatment 
record stated that the veteran's dysphagia was resolved.  

The Board finds that the examination and facts cited above 
are entitled to great probative weight and that they provide 
very negative evidence against the claim.  

As noted above, there is some evidence of record in support 
of the veteran's claim.  In November 2003, a VA treatment 
record shows the veteran reported dysphagia.  However, a 
diagnosis of dysphagia was not provided and the veteran was 
not treated for that condition.  

Additionally, the veteran submitted a statement in April 2005 
stating that he must cut his food to dime-sized pieces to 
avoid choking.  

In February 2006, the veteran testified at an RO hearing that 
he choked when he tried to swallow solid food.  L. R., the 
veteran's spouse, testified that sometimes he choked on food 
and turned bright red.  The veteran stated that the August 
2000 spurectomy did not resolve his swallowing problems.  In 
March 2006, L. R. submitted a letter stating that the veteran 
went days without eating because he was afraid of choking.  

The Board finds that the veteran's testimony is not entitled 
to as much probative weight as the medical evidence and the 
January 2004 examination (which the Board finds to be 
entitled to great probative weight).  There is no medical 
evidence of record supporting the assertion that the 
veteran's disability has worsened.  In fact, at his VA 
examination, the veteran made no complaint whatsoever of 
swallowing problems.  In any event, the Board finds that 
while the veteran may have some problems with this condition, 
the evidence does not support a higher evaluation.      

The only medical evidence of current swallowing problems is 
reported dysphagia in November 2003 and the evidence used by 
the RO to grant service connection in May 2002.  There is no 
evidence that the veteran's throat condition is currently 
moderate in severity.  In fact, the medical evidence shows 
that the veteran's swallowing difficulties have resolved in 
the years following his August 2000 spurectomy.  In any even, 
the evidence clearly does not support a finding of moderate 
severity.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's throat condition does 
not more closely approximate a 30 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2002 and January 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The January 2002 and 
January 2004 VCAA letters do not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the February 2005 VCAA 
follow up letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
January 2002 and January 2004 VCAA letters is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board notes that in an April 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Severance of service connection for the veteran's throat 
condition effective as of October 1, 2004, was improper.

An initial increased evaluation for a throat condition is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


